DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







2.	The Preliminary Amendment filed on February 2, 2021, has been entered. 






3.	 Applicant’s election on August 19, 2021 of Group I with traverse (claims 1 -14 and 23), is acknowledged. The traversal is on the grounds that the claimed invention is not taught by the prior art, thus has unity. This argument is not persuasive because the 




Claim Disposition

4.	Claims 1-24 are pending. Claims 1-14 and 23 are under examination. Claims 15-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 





Drawings
5.	The drawings filed on February 2, 2021, are accepted by the examiner.






Information Disclosure Statement

6.	The Information Disclosure Statement filed on March 3, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Claim Objection

7.	Claims 1-14 and 23 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “…..protease domain of FVII, wherein the chimeric PC-FVII protein comprises the amino acid sequence of SEQ ID NO: 6 and activates Factor X.
For clarity it is suggested that claims 2-14 and 23 are amended to delete “according to” and instead recite ‘of’, for example, “The chimeric PC-FVII protein of claim 1…”.

further comprising a propeptide sequence, wherein the propeptide sequence [[is capable of binding]] binds vitamin K….”.
	For clarity and precision of claim language it is suggested that claim 12 is amended to read, “….claim 11, [[comprising]] wherein the PC-FVII protein comprises the amino acid…..”.
For clarity and precision of claim language it is suggested that claim 14 is amended to read, “…claim 13, [[which]] wherein the composition is a pharmaceutical composition and comprises a pharmaceutically acceptable carrier”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to

connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

8.	Claims 1-14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a chimeric PC-FVII” and the claimed invention is devoid of a structure and function thus not adequately described (see for example claims 1-3). No correlation is made between structure and function.  It is noted that claims 4-8 recite a specific structure for the parts of the chimera of claim 1 and claims 9 and 12 recites the structure of the chimera, however, instant claim 1 needs to stand on its own and these claims do not rectify all the missing information in claim 1 such as a lack of activity for the chimera.  It noted that claim 23 provides an activity, however, it lacks a structure. The art generally acknowledges that several different genes can encode the same protein, yet the claimed invention is devoid of a specific structure. As no structure-function correlation is made, the claimed invention is directed to a large genus.
The claimed invention is overly broad and encompasses a large variable genus of proteins. The specification fails to provide any additional representative species of the
claimed genus to show that applicant was in possession of the claimed genus.

adequately described are representative of the entire genus. The written description
requirement for a claimed genus may be satisfied through sufficient description of a
representative number of species by actual reduction to practice, disclosure of
drawings, or by disclosure of relevant identifying characteristics, for example, structure
or other physical and/or chemical properties, by functional characteristics coupled with a
known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of
the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying
characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description, and one of skill in the art cannot reasonably conclude that the
applicant had possession of the claimed invention at the time the instant application was
filed.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







10.	Claims 1 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US2012/0064075, cited on the IDS) in view of  Madison et al. (US2010/0166729, cited on the IDS).
Stafford et al. renders claim 1 as obvious because it teaches a chimeric Protein C-Factor VII (PC-FVII) protein comprising an EGF-1 domain of PC, an EGF domain of Factor VII (FVII), and a protease domain of FVII (see Claim 1, a chimeric Factor VII a polypeptide.; Claim 7, wherein the EGF-1 domain is......., a Protein CEGF-1 domain or a Gas 6EGF-1 domain; paragraph[0023], wherein the chimeric Factor VIIa polypeptide,
comprises a catalytic domain of Factor VII and/or an EGF-2 domain of Factor VII (see FIG.1 and abstract).  Stafford et al. does not specifically teach a Gla Domain of Protein C (PC). Madison teaches a modified Factor VII protein comprising amino acid substitutions (Claim 1, A modified Factor VII (FVII) polypeptide, comprising a modification in a FVII polypeptide,.......wherein the modification is at a position corresponding to position D196, K197 or K199 in a FVII polypeptide having a sequence of amino acids set forth in SEQ ID NO: 3) wherein said modified FVII further comprises heterologous Gla domain derived from Protein C (paragraphs [0018]-[0019]). Also provided herein are modified FVII polypeptides that contain a heterologous Gla domain........A heterologous Gla domain can be selected from the Gla domains of.......,
Protein C, protein S). Given that Protein C Gla domain provides effective phospholipid binding (Madison, paragraph [0018], the heterologous Gla domain, to effect phospholipid binding).

 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the chimeric FVII polypeptide of Stafford et al. with the Protein C Gla domain of Madison et al.
Regarding claim 10, the Stafford et al. and Madison et al. references teach the chimeric PC-FVII protein according to claim 1 as set forth above, comprising a propeptide sequence, wherein the propeptide sequence is capable of binding vitamin K dependent gamma-glutamylcarboxylase (Stafford, paragraph [0200].The propeptide provides a binding site for a vitamin K-dependent carboxylase which recognizes a 10-residue amphipathic alpha-helix in the FVII propeptide; paragraph [0392],The interaction of a FVII polypeptide containing the propeptide (pro-FVII) with the carboxylase responsible for post-translational gamma-carboxylate modification also can be assessed. The dissociation constant (Kd) following incubation of carboxylase with fluorescin labeled pro-FVIl polypeptides can be measured by determining the amount of bound carboxylase by
anisotropy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because, the combined teaching of the Stafford et al. reference and the Madison reference renders the claimed invention as obvious. The references are obvious to combine and an ordinary skilled worker would be motivated to combine the teachings because both Stafford et al. and Madison et al. teach a chimeric FVII (see abstract and FIG 1 of Stafford, and paragraph [0125] of Madison. Moreover, the Supreme Court KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.


11.	Claims 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner et al.  (US 2008/0260755, cited on the IDS) in view of Stafford et al. (US2012/0064075, cited on the IDS) and Madison et al. (US2010/0166729, cited on the IDS).
Regarding claims 2-3, Stafford et al. and Madison et al. teach the chimeric PC-FVII protein according to claim1, but do not specifically teach wherein said chimeric PC-FVII protein comprises (i) a light chain comprising the Gla, EGF-1, and EGF-2 domains; and (ii) a heavy chain comprising the protease domain, wherein the light chain and the heavy chain are linked by a disulfide bond. However, Metzner teaches that
Factor VII comprises a heavy chain and a light chain linked by disulfide bond (para [0040], FVII is a single-chain glycoprotein with a Molecular weight of 50kDa, which is secreted by liver cells into the blood stream as an inactive zymogen of 406 amino acids. 
It would have been obvious to one of ordinary skill in the art to have formulated said chimeric PC-FVII protein of Stafford and Madison, into a heavy chain and a light chain linked by a disulfide bridge, similar to the configuration in FVII, as taught by Metzner. 
With respect to claim 4, Stafford et al., Madison et al. and Metzner et al. teach the chimeric PC-FVII protein of claim 2, wherein the Gla domain comprises the amino acid sequence set forth in SEQ ID NO: 9 (Madison, paragraph [0268], the Gla domain of Protein C set forth in SEQ ID NO: 113; and a 100% match to SEQ ID NO: 9 of instant claim).
Regarding claim 6, Stafford et al., Madison et al. and Metzner et al. teach the chimeric PC-FVII protein of claim 2, wherein the EGF-2 domain comprises the amino acid sequence set forth in SEQ ID NO: 11 (Madison et al., paragraph [0272], Table 8, amino acid residues 87-128 of SEQ ID NO: 238 is 100% match to SEQ ID NO: 11 of instant claim).
Regarding claim 7, Stafford et al., Madison et al. and Metzner et al. teach the chimeric PC-FVII protein according to claim 2, wherein the protease domain
comprises the amino acid sequence set forth in SEQ ID NO: 14 (Madison, paragraph[0272], Table 8, amino acid residues 153-392 of SEQ ID NO: 238 is 100% match to SEQ ID NO: 11 of instant claim). With regard to claims 2-4, 6-7 and claim 10, 
carboxylase (Stafford, para [0200]. The propeptide provides a binding site for a vitamin K-dependent carboxylase which recognizes a 10-residue amphipathic alpha-helix in the FVII propeptide.; paragraph [0392]. The interaction of a FVII polypeptide containing the propeptide (pro-FVIl) with the carboxylase responsible for post-translational gamma-carboxylate modification also can be assessed. The dissociation constant (Kd) following incubation of carboxylase with fluorescin labeled pro-FVII polypeptides can be measured by determining the amount of bound carboxylase by anisotropy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. Both Stafford et al. and Madison et al. teach a chimeric FVII and the structure is an additional property of said protein which is disclosed in the art as exemplified by Metzner et al. The references are obvious to combine and an ordinary skilled worker would be motivated to combine the teachings because both Stafford et al. and Madison et al. teach a chimeric FVII (see abstract and FIG 1 of Stafford, and paragraph [0125] of Madison.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner et al.  (US 2008/0260755, cited on the IDS) in view of Stafford et al. (US2012/0064075, cited on the IDS) and Madison et al. (US2010/0166729, cited on the IDS) and further in view of  Gerlitz et al. (US2003/0022354 cited on the IDS).

Claim 5 is also rendered as being obvious over Stafford et al., Madison et al. and Metzner et al., and further in view of Gerlitz et al. 
Regarding claim 5, Stafford et al., Madison et al. and Metzner et al. as set forth above, teach the chimeric PC-FVII protein according to claim 2, but do not specifically teach wherein the EGF-1 domain comprises the amino acid sequence set forth in SEQ ID NO: 12. Gerlitz teaches EGF-1 domain SEQ ID NO: 12 (paragraph [0012], a human protein C derivative comprising SEQ ID NO: 1 wherein amino acid residues 55-90 of SEQ ID NO: 1 is 100% match to SEQ ID NO: 12 of instant claim). Given the amino acid 
In addition, Stafford et al., Madison et al. and Metzner et al. teach the chimeric PC-FVII protein according to claim 5, comprising a propeptide, sequence, wherein the propeptide sequence is capable of binding vitamin K dependent gamma-glutamy| carboxylase (Stafford et al., paragraph [0200], The propeptide provides a binding site for a vitamin K-dependent carboxylase which recognizes a 10-residue amphipathic alpha-helix in the FVII propeptide.; paragraph [0392]. The interaction of a FVII polypeptide containing the propeptide (pro-FVII) with the carboxylase responsible for post-translational gamma-carboxylate modification also can be assessed. The dissociation constant (Kd) following incubation of carboxylase with fluorescin labeled pro-FVII polypeptides can be measured by determining the amount of bound carboxylase by anisotropy.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references render the claimed invention as obvious. Both Stafford et al. and Madison et al. teach a chimeric FVII and the structure is an additional property of said protein which is disclosed in the art as exemplified by Metzner et al. and Gerlitz et al. The references are obvious to combine and an ordinary skilled worker would be motivated to combine the teachings because both Stafford et al. and Madison et al. teach a chimeric FVII (see abstract and FIG 1 of Stafford, and paragraph [0125] of Madison.
KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.






Conclusion


13.	 No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652